Title: To John Adams from Benjamin Stoddert, 17 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 17. August 1799.

When I did myself the honor to suggest for your consideration, the employment of the Frigate United States, to carry the Ministers to France, it was under an Idea, that the Vessel would just land the ministers & return; at least that she would not be detained more than a fortnight or three Weeks, to bring back an account of their reception at Paris, & any communications they might be able to make in a few Days after their Arrival at that place.
Talking on this subject with some of the heads of Departments, I find that it is the expectation that the Vessel which carries the Ministers, will wait to bring them back, & for this purpose, will wait till the Spring to avoid a Winter passage.
In this view of the subject, I see many objections to employing the United States on this Service—the most important are, the loss of the Service of so great a proportion of our force, for so long a time—and the danger of having excited in so numerous a crew, by inactivity for so long a period, a Spirit of dissatisfaction, if not of mutiny.
The United States however, is ordered into New York by the 15 septr.—and will be ready for this or any other Service before the end of Septr.
I have the honor to be / With the highest respect & esteem / sir Yr. most Obedt. Servt.

Ben Stoddert